UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 11-3795
                                    _____________

                           UNITED STATES OF AMERICA

                                            v.

                                       DUNG BUI
                                         a/k/a
                                      DANNY BUI

                                          Dung Bui,
                                             Appellant
                                    ______________

                 APPEAL FROM THE UNITED STATES DISTRICT
                   COURT FOR THE EASTERN DISTRICT OF
                                 PENNSYLVANIA
                    (D.C. Crim. Action No. 5-08-cr-00427-002)
                    District Judge: Honorable Legrome D. Davis
                                  ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 26, 2014
                                  ______________

Before: McKEE, Chief Judge, and FUENTES, and GREENAWAY, JR., Circuit Judges.

                                    ______________

                            ORDER AMENDING OPINION
                                 ______________


       Although the panel denied rehearing in this matter, it agrees that two changes to
the opinion should be made as suggested by the government. Accordingly, an amended
opinion shall be issued. The judgment of this Court shall not be altered.
                        By the Court,


                        s/Joseph A. Greenaway, Jr.
                        Circuit Judge


Dated: August 4, 2015